                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:18-CV-00190-GCM
 PAMELA ROBEY                                     )
 DANIEL ROBEY,
                                                  )
                 Plaintiffs,                      )
                                                  )
    v.                                            )         ORDER
                                                  )
 FEDERAL DEPOSIT INSURANCE                        )
 CORPORATION
 JP MORGAN CHASE BANK, N.A.
 TRUSTEE SERVICES OF CAROLINA,
 LLC
 BAYVIEW LOAN SERVICING, LLC
 AARON ANDERSON
 BROCK AND SCOTT, PLLC,
                                                  )
                 Defendants.                      )
                                                  )

         THIS MATTER COMES before this Court on Defendant’s Motion for Reconsideration.

(Doc. No. 89). This matter came to this Court via transfer from the Southern District of Florida on

December 6, 2018. In the Order transferring the case to this Court, the Court in the Southern

District of Florida Denied as Moot Defendant’s Rule 12(b)(1) and 12(b)(6) motions. Defendant

now asks this Court to reconsider that ruling.

         The Court summarily declines to reconsider the ruling of the Southern District of Florida.

Rather than reconsider the motions as presented in the Southern District of Florida, this Court will

allow Defendant to file any answer or other responsive pleading in this case with this Court,

including the Rule 12(b)(1) and 12(b)(6) motions. Defendant will have twenty (20) days from entry

of this Order to answer or otherwise respond to the Amended Complaint.




                                                 1
       Therefore, it is ORDERED that Defendant’s Motion for Reconsideration is DENIED

without prejudice. Defendant will have twenty (20) days from entry of this Order to answer or

otherwise respond to the Amended Complaint. This Order also rules upon Defendant’s Unopposed

Motion for Extension of Time. (Doc. No. 91). As such, the Clerk is directed to terminate that

Motion as Moot.

       SO ORDERED.


                                     Signed: January 16, 2019




                                              2
